UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6665



KAREEM MUHAMMAD, a/k/a Alfonza Adams,

                                              Plaintiff - Appellant,

          versus


DR. DORIS WILLIAMS; K. J. WENDT, Warden,
F.C.I. Gilmer; J. BUNTS, Health Services
Administrator; K. M. WHITE; HARRELL WATTS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cv-00006-IMK-JS)


Submitted:   August 30, 2006            Decided:   September 20, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kareem Muhammad, Appellant Pro Se.     Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kareem   Muhammad   appeals   the   district   court’s   order

accepting in part and rejecting in part the recommendation of the

magistrate judge and denying relief on his complaint filed pursuant

to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Muhammad v. Williams, No. 1:05-cv-00006-

IMK-JS (N.D. W. Va. Mar. 31, 2006).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                - 2 -